Citation Nr: 0402380	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-09 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
service-connected low back disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active service from January 1952 to January 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the RO.  

As set forth below, this appeal is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran and his representative if further 
action is required on his part.  



REMAND

By January 2002 rating decision, the RO denied the veteran's 
application for an increased rating for a low back 
disability.  

The RO characterized the disability as scoliosis of the 
lumbar spine with degenerative disc disease and rated it 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 which pertains 
to intervertebral syndrome.  

During the course of the appeal, the provisions of Diagnostic 
Code 5293 were amended, but the veteran was not given notice 
of the revised criteria for the evaluation of intervertebral 
disc syndrome.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002), effective on September 23, 2002.  The RO must provide 
notice of the revised criteria.  

Before the Board can render a decision on this matter, a 
veteran must be apprised of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 2002)].  
Included in this notice should be the veteran's and VA's 
respective responsibilities as to obtaining and furnishing 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Finally, the Board requires information as to the current 
state of the veteran's service-connected low back disability.  
Thus, an orthopedic examination in necessary in order to 
assess the severity of the relevant symptomatology.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  In 
addition to the foregoing, the RO must 
inform the veteran of the types of 
evidence necessary to establish his 
claim, as well as which evidence VA will 
obtain, which evidence he must provide, 
and which evidence VA will assist him in 
securing.  

2.  The veteran should be furnished 
another VA orthopedic examination to 
evaluate the current severity of the 
service-connected low back disability.  
The claims folder, including all existing 
service medical records, must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should assess low back range of 
motion as well as any other matter 
related to the lumbar spine that might be 
relevant to a complete rating 
determination.  The examiner is requested 
to identify the nature, frequency, 
duration, and severity of all manifested 
orthopedic symptoms attributable to the 
veteran's low back, to include commentary 
as to any resulting functional loss as 
required under Deluca.  The examiner 
should provide an opinion as to whether 
the physical limitations claimed by the 
veteran are consistent with and 
proportionate to the pathology shown on 
examination and in the evidence of 
record.  In the report, the examiner must 
indicate whether the claims file was 
reviewed and identify the records on 
which he or she relied.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should readjudicate 
the claim taking into consideration all of 
the evidence of record and any revised 
rating criteria.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  Notice of 
the revised rating criteria for 
Intervertebral Disc Syndrome, 67 Fed. Reg. 
54345-54349 (August 22, 2002) should also 
be included.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




